Citation Nr: 0801091	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-38 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for degenerative disc 
process of the lower back, to include arthritis and 
degenerative disc disease (DDD).

2.  Entitlement to service connection for degenerative disc 
process of the lower back, to include arthritis and DDD.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to an increased evaluation for a back 
disability, including entitlement to a temporary total 
disability evaluation for hospital care, convalescence, and 
homecare following surgery, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1987.  
Service records reflect that the veteran served in Vietnam 
and was awarded the Combat Infantryman Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which service connection for degenerative 
arthritis and emphysema was denied, and in which the 20 
percent evaluation assigned for chronic lumbosacral strain 
was confirmed and continued.

The veteran filed his present claim in September 2003.  He 
requested a temporary 100 percent evaluation for hospital 
care, convalescence, and homecare following back surgery, and 
also requested secondary service connection for degenerative 
disc disease and arthritis.  Subsequently, in another claim, 
the veteran requested service connection for a breathing 
problem.

In October 2003, the RO issued a letter noting that service-
connection had been previously denied for degenerative disc 
disease.  The veteran failed to appeal this denial and, 
hence, new and material evidence was required to reopen the 
claim.  The veteran responded with the submission of private 
medical evidence in support of his claim.

In March 2004, the RO denied service connection for 
degenerative arthritis of the back.  It also denied a higher 
evaluation for chronic lumbosacral strain.  In the reasons 
and bases, the RO again observed that service connection for 
degenerative disc disease had been denied.  On that basis, 
the RO also found that a temporary total evaluation for the 
lower back disability based on the need for convalescence was 
inappropriate because the surgery and subsequent care was 
required for a nonservice-connected disability.  This had the 
essential effect of: 1) denying the claim to reopen the 
previously denied claim for degenerative disc disease; and 2) 
denying the claim for a temporary total disability under 
38 C.F.R. § 4.30, without addressing the issues directly.  
The veteran disagreed with these decisions.

In July 2004, the RO issued a statement of the case 
identifying the issues as service connection for degenerative 
arthritis secondary to the service-connected chronic 
lumbosacral strain, service connection for emphysema, and an 
increased evaluation for chronic lumbosacral strain.  In 
October 2004, the veteran submitted a document requesting re-
evaluation of his back strain disability to include his back 
surgery, change in diagnosis of his back disability to 
include intervertebral disc degeneration, and service 
connection for his breathing.  This document is sufficient to 
serve as the veteran's substantive appeal.

In January 2006, the RO issued a supplemental statement of 
the case listing the issue of entitlement to a temporary 
total evaluation as a consequence of back surgery as part of 
the increased evaluation claim.  The veteran submitted a 
letter that was received in February 2006 indicating his 
desire to continue his appeal concerning his back disability.  
This document is accepted as a substantive appeal as to the 
issue of entitlement to a temporary total evaluation based on 
hospital care, surgery, and homecare for the lower back 
condition.

It appears that the RO has tried to carve out the previously 
denied degenerative disc disease from what it believes is a 
newly claimed condition of degenerative arthritis alone; but 
the basis for such a distinction is not understood.  The 
veteran has consistently discussed his back disability as one 
condition.  Where the RO has made the distinction he has 
argued that the degenerative disc disease and degenerative 
arthritis is part and parcel of an overall lower back 
disability which, he argues, had its onset with an inservice 
injury in 1969 followed by re-injury, aggravation, and 
treatment over the course of over 17 remaining years in 
active service.  

Significantly, the most recent VA examination, conducted in 
April 2006, also makes no such distinction.  Rather, the 
examiner recorded an impression of post-surgical changes 
including degenerative changes in disc and bone, neurological 
pathology, and spondylosis, and diagnosed chronic lumbosacral 
strain without distinguishing any difference in attribution 
of symptomatology.

Concerning the veteran's claim for a lung disability, the RO 
similarly limited the claim to service connection for a 
single condition without apparent regard for other conditions 
documented by the medical evidence.  The veteran's initial 
claim was for a condition manifested by difficulty breathing.  
The medical evidence reflects that the veteran was diagnosed 
with upper respiratory infections, pneumonia, and bronchitis 
during active service.  Post service, he was diagnosed with a 
history of chronic obstructive pulmonary disease, shortness 
of breath, and emphysema.  

Therefore, in order to fairly and accurately represent the 
veteran's claims and his conditions as represented in the 
medical evidence, and to lend clarity to the procedural 
process in the present case, the issues have been 
recharacterized as presented on the front page of this 
decision.  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant.]

The issue of entitlement to service connection for 
degenerative disc process of the lower back, to include 
arthritis and DDD, service connection for a lung disorder, 
and for an increased evaluation for a back disability 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 2001 rating decision denied service connection 
for DDD with bulging discs in the lower back.  The appellant 
not appeal this decision and it is now final.

2.  Evidence received since the August 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the presence of a degenerative process in 
the lower back, to include degenerative arthritis and DDD, 
that is part and parcel of the veteran's overall back 
condition, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 2001 rating decision is 
new and material and the claim for service connection for DDD 
with bulging discs in the lower back is reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

In an August 2001 rating decision, the RO denied service 
connection for DDD with bulging discs in the lower back, 
including as secondary to the service-connected disability of 
chronic lumbosacral strain.  The rationale given for the 
decision was that the medical evidence established that the 
DDD with bulging discs was not likely related to the 
inservice injuries the veteran sustained in 1970 and 1987.  

The RO provided notice of this decision to the appellant in 
September 2001.  The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the August 2001 rating decision 
includes private and VA medical evidence demonstrating that 
the DDD in the veteran's lower back is part and parcel of the 
overall service-connected lower back disability.  In 
pertinent part, private medical records show L4-L5 discitis, 
which is in the same area as the service-connected 
lumbosacral strain, and subsequent hemilaminectomy at L4-L5 
and L2-L3.  Private medical statements and treatment records 
show treatment of an overall lower back disability without 
distinction of symptomatology between the service-connected 
lumbar strain and the DDD/degenerative arthritis process.  
Moreover, these records show treatment of lower lumbar pain 
from 1969.  Finally, the VA examination conducted in April 
2006 describes an overall lower back condition manifested by 
degenerative changes, surgical changes, and neurological 
pathology without any distinction of symptomatology between 
service-connected and non-service connected disabilities.

This evidence is new in that it was not previously of record.  
In addition, it presents findings of a degenerative lower 
back process to include degenerative arthritis and DDD that 
is discussed by medical professionals-VA and private-as 
part and parcel of the overall lower back disability.  
Moreover, clinical findings locate the site of such DDD and 
arthritis at the site of the currently service-connected 
lower back disability.  Thus, the medical evidence presents a 
reasonable possibility that the veteran's currently 
manifested degenerative disease process in the lower back, to 
include DDD and degenerative arthritis, is the result of same 
inservice back injury that caused the service-connected 
chronic lumbosacral strain or, in the alternative, that it is 
part and parcel of the same overall back disability.  It is 
therefore material.


ORDER

New and material evidence has been presented to reopen the 
previously denied claim for service connection for DDD with 
bulging discs. To this extent only, the appeal is granted.


REMAND

The veteran seeks service connection for a degenerative 
disease process in the lower back to include DDD and 
degenerative arthritis.  He also seeks a higher evaluation 
for his lower back disability, to include entitlement to a 
temporary total evaluation based on hospital care, surgery, 
and homecare for his lower back.  Finally, he seeks service 
connection for a lung disability.

As noted above, the most recent VA examination, conducted in 
April 2006, described the veteran's lower back disability as 
an overall condition manifested by degenerative changes, 
surgical changes, and neurological pathology without.  
However, while the examining physician did not make any 
distinction of symptomatology between service-connected and 
non-service connected disabilities, he did not offer an 
opinion as to the etiology of the degenerative processes 
diagnosed.  

Concerning the claim for service connection for a lung 
disability, it is observed that service medical evidence 
shows the veteran was treated during his active service for a 
number of upper respiratory complaints and conditions, 
including bronchitis and pneumonia in two lower lobes.  His 
report of medical history and examination at retirement shows 
treatment for frequent colds and sinuses and observations of 
shortness of breath.  Current VA and private medical records 
document complaints of breathing problems, a history of 
chronic obstructive pulmonary disease, shortness of breath 
and clinical findings of emphysema.  

In view of the above decision to reopen the previously denied 
claim for a degenerative process in the lower back to include 
DDD and degenerative arthritis, and in view of the fact the 
veteran has not been accorded an examination for his lung 
disability, further VA examination to determine the nature, 
extent, and etiology of his overall back condition and his 
claimed lung condition, is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of the veteran's 
overall lower back disability, to include 
the clamed degenerative process of the 
lower back including DDD and degenerative 
arthritis, and his claimed lung 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.  

The examiners should provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed degenerative back 
disease process, to include DDD and 
degenerative arthritis, is part and 
parcel of the service-connected lower 
back disability or, in the alternative, 
if it had its onset during the veteran's 
active service or is in any way related 
to his active service, including the 
inservice back injuries and recurrent 
strains and sprains he sustained in the 
remaining 17 years of active service.

The examiners should provide an opinion 
as to whether it is at least as likely as 
not that any diagnosed lung condition had 
its onset during the veteran's active 
service or is in any way related to his 
active service.

All opinions expressed must be supported 
by complete rationale.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a degenerative process of the lower 
back, to include DDD and degenerative 
arthritis, service connection for a lung 
disability, and entitlement to an 
increased evaluation for the lower back 
disability to include a temporary total 
evaluation based on hospital care, 
surgery, and homecare for the lower back, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


